Title: From James Madison to Edmund Randolph, 18 November 1787
From: Madison, James
To: Randolph, Edmund


My dear friend
N. York Novr. 18. 1787.
I returned hither yesterday from Philada. to which place I had proceeded under arrangements for either going on to Virginia, or coming back as I might there decide. Your very affectionate favor of the 23d. Ult: found me in Philada. after travelling to N. York, and I should have answered it before my return, had any matters for communication occurred worth the expence of postage. I did not make any observations on the scheme mentioned in your letter from the Bolling-Green, because it had an object which I thought it unadvisable to pursue; because I conceived that my opinion had been fully made known on the subject, and I wished not unnecessarily to repeat or dwell on points, on which our ideas do not accord; and because I considered that part of your letter merely as a friendly communication, and a pleasing pledge of your confidence, and not as a subject on which my ideas were wished. So much indeed was this the case, that at the time of answering that letter, I had not considered the expedient, with sufficient accuracy, as a means of attaining the end proposed, to justify any opinion or remarks touching its fitness. The difficulty which struck me on a subsequent attention to it, and which seemed insuperable was that several Legislatures would necessarily have provided for a Convention, and even adjourned before amendatory propositions from Virginia could be transmitted.
I have not since my arrival collected any additional information concerning the progress of the federal Constitution. I discovered no evidence on my journey through N. Jersey, that any opposition whatever would be made in that State. The Convention of Pennsylvania is to meet on tuesday next. The members returned I was told by several persons, reduced the adoption of the plan in that State to absolute certainty and by a greater majority than the most sanguine advocates had calculated. One of the Counties which had been set down by all on the list of opposition had elected deputies of known attachment to the Constitution.
I inclose herewith sundry letters which came by the French packet just arrived. The letter for Col. N. Lewis, Mr. Jefferson tells me is of great consequence. You will have frequent opportunities during the Assembly, of giving it a safe conveyance. I have myself no public information by the packet, and have not yet learnt that any of moment has been received at the office of Foreign Affairs. The intelligence passing in conversation is that the Porte has declared war agst. Russia, that notwithstanding the advance of the Prussian troops into Holland, it is not certain that an accomodation may not prevent actual hostilities, and that in general it remains doubtful whether war or peace in the Western parts of Europe is to result from the present crisis of Affairs. A great change has taken place again in the French Ministry. The Count de la Luzerne, brother of the Chevalier, succeeds the Marshal de Castries in the department of Marine. The provincial Assemblies throughout are established, and some of them have already met. The Marquis is a leading member in that of Auvergne. The Parliament is returned to Paris, and it is supposed that the Court will not enforce either the Stamp duty or the territorial impost. The Count de Moutier is appointed Minister to the U. States and may shortly be expected.
I do not find that a single State is represented except Virginia, and it seems very uncertain when a Congress will be made. There are individual members present from several States; and the attendance of this & the neighbouring States, may I suppose be obtained when it will produce a quorum. With the most sincere & invariable affection I remain my dear friend Yrs.
Js Madison Jr
